33 F.3d 51
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie E. JIMENEZ, Petitioner Appellant,v.WARDEN, Buckingham Correctional Center;  Mary Sue Terry,Respondents Appellees.
No. 93-7312.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1994.Decided Aug. 24, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-93-212-R)
Ronnie E. Jimenez, appellant pro se.
Oliver Lewis Norrell III, Asst. Atty. Gen., Richmond, VA, for appellees.
W.D.Va.
DISMISSED.
Before HALL, HAMILTON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Jimenez v. Warden, Buckingham Correctional Center, No. CA-93-212-R (W.D.Va. Nov. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The district court dismissed Petitioner's Sec. 2254 petition pursuant to Fed.R.Civ.P. 12(b)(6).  Where, as in this case, the district court considered matters outside the pleadings, it should have treated the Rule 12(b)(6) motion as one for summary judgment.   See Gay v. Wall, 761 F.2d 175, 177 (4th Cir.1985).  Any error was harmless because the Appellant received the necessary notice pursuant to  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975)